[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                      FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                         -------------------------------------------U.S. COURT OF APPEALS
                                      No. 05-15495                    ELEVENTH CIRCUIT
                                                                          JULY 10, 2006
                                Non-Argument Calendar
                        -------------------------------------------- THOMAS K. KAHN
                                                                             CLERK

                               BIA No. A77-890-824

JEAN CERISE FAUSTIN,

                                                         Petitioner,

                                          versus

U.S. ATTORNEY GENERAL,


                                                         Respondent.


              ----------------------------------------------------------------
                      Petition for Review of a Decision of the
                         Board of Immigration Appeals
              ----------------------------------------------------------------

                                  (July 10, 2006)

Before EDMONDSON, Chief Judge, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:

      Jean Cerise Faustin, a native and citizen of Haiti, petitions for review of the

affirmance by the Board of Immigration Appeals (“BIA”) of the decision of the
Immigration Judge (“IJ”) denying asylum, withholding of removal, and relief

under the United Nations Convention Against Torture and Other Cruel, Inhuman,

or Degrading Treatment or Punishment (“CAT”). No reversible error has been

shown; we deny the petition.

      We review the IJ’s decision in this case, not the BIA’s, because the

BIA affirmed the IJ’s decision without an opinion. See Mendoza v. U.S. Attorney

Gen., 327 F.3d 1283, 1284 n.1 (11th Cir. 2003). An IJ’s factual determination that

an alien is not entitled to asylum “must be upheld if it is supported by substantial

evidence.” Mazariegos v. U.S. Attorney Gen., 241 F.3d 1320, 1323 (11th Cir.

2001). “Under this highly deferential test, we affirm the IJ’s decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1286 (11th

Cir. 2005) (internal quotation and alteration omitted). “To reverse the IJ’s fact

findings, we must find that the record not only supports reversal, but compels it.”

Mendoza, 327 F.3d at 1287.

      An alien may obtain asylum if he is a “refugee”: a person unable or

unwilling to return to his country of nationality “because of persecution or a

well-founded fear of persecution on account of” a protected ground, including

political opinion and membership in a particular social group. 8 U.S.C. §§

                                           2
1101(a)(42)(A); 1158(a)(1), (b)(1). We have explained that “persecution is an

extreme concept, requiring more than a few isolated incidents of verbal

harassment or intimidation, and . . . mere harassment does not amount to

persecution.” Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1231 (11th Cir.

2005) (internal quotation omitted). The asylum applicant bears the burden of

proving statutory “refugee” status with specific and credible evidence. Al Najjar

v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

      An alien who seeks withholding of removal must demonstrate that his life or

freedom would be threatened in the country of removal because of a protected

ground. Mendoza, 327 F.3d at 1287. The alien must show that he

“more-likely-than-not would be persecuted or tortured upon his return” to his

country. Id. If an alien is unable to demonstrate that he is eligible for asylum, he

necessarily has failed to meet the higher burden of proof required for withholding

of removal. Al Najjar, 257 F.3d at 1292-93.

      Faustin claimed that, in February 1999, he joined a group called

Mobilization for National Development (“MDN”), which advocated improvements

for Haiti’s schools and hospitals and supported projects to expand the availability

of electricity in that country. Faustin testified that the political Lavalas Party

opposed the MDN, and during a MDN meeting in May 1999, members of the

                                           3
Lavalas Party and the police beat and arrested the MDN members at the meeting

because they had not received permission from the Lavalas Party to hold the

meeting. Faustin asserted that he was hit with sticks and the butt of a gun, but he

acknowledged that, aside from experiencing some pain, he was not injured. He

remained in jail for one day and was released. Shortly before Faustin was

released, a police official warned him that, if Faustin returned to his house, he

would be killed. Faustin went into hiding for approximately 30 days and then left

Haiti for the United States.

      Faustin argues that the IJ erred in concluding that he did not suffer past

persecution in Haiti based on his involvement with the MDN. Substantial

evidence supports the determination that Faustin failed to meet his burden that he

had been persecuted on account of any protected ground. Faustin’s claims that he

was beaten -- but not injured -- by persons opposing the MDN, that he was jailed

for one day, and that he received an isolated threat before his release from jail do

not rise to the level of past persecution that compels reversal of the IJ’s

determination.

      Substantial evidence also supports the conclusion that Faustin failed to

show a well-founded fear of future persecution. As we have discussed, the past

acts of the Lavalas Party and the police against Faustin did not constitute

                                           4
persecution. In addition, Faustin has been away from Haiti for seven years; and he

has not shown that, upon his return, he would be “singled out” for persecution on

account of a protected ground. See Sepulveda, 401 F.3d at 1231-32. Therefore,

the evidence does not compel the conclusion that Faustin is eligible for asylum.

Because he has failed to demonstrate that he is eligible for asylum, Faustin also

has failed to meet the higher burden of proof required for withholding of removal.

See Al Najjar, 257 F.3d at 1292-93.

      Faustin also claims that the IJ erred in not finding him eligible for CAT

relief because he was tortured as a result of his participation in the May 1999

MDN meeting. We have explained that, to be eligible for CAT protection, “an

applicant must show that it is more likely than not that she will be tortured in her

home country at the hands of her government or that her government will

acquiesce in the torture.” Sanchez v. U.S. Attorney Gen., 392 F.3d 434, 438 (11th

Cir. 2004). Faustin has failed to present evidence that meets this burden.

      Based on the foregoing, we deny the petition for asylum, withholding of

removal, and CAT relief.

      PETITION DENIED.




                                          5